DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.

Response to Amendment
This office action is in response to applicant’s communication filed on August 12th, 2022. The Applicant’s remark and amendments to the claims were considered with the results that follow.
In response to the last Office Action, claims 1, 7, and 14 have been amended. As a result, claims 1-20 are pending in this application.
Applicant’s argument to the rejection under 35 U.S.C 101 relating to the computer storage medium being directed towards signal per se have overcome the rejection. Applicant amended claims 14-20 to include “non-transitory” to overcome non-patentable subject matter. The rejection have been withdrawn due to the arguments filed on August 12th, 2022. 

Response to Arguments
Applicant’s argument and amendments filed on August 12th, 2022, with respect to the rejections of independent claims 1, 7, and 14 under 35 U.S.C 103, where the applicant asserts that Heen does not teach or suggest “an electronic storage device for storing a search tree slices, each slice comprising a plurality of data records stored as an opaque data object in the data object store” as recited in independent claims 1, 7, and 14. Examiner agreed that cited reference, Heen, does not teach the amended limitations as cited above, the rejection has been withdrawn under 35 U.S.C 103 in independent claims 1, 7, and 14, however upon further consideration, a new ground of rejection in view of U.S Patent 10,740,474 issued to Ghetti et al. (hereinafter as "Ghetti") is shown to teach the amended limitations.

Ghetti teaches the system comprising: an electronic storage device for storing a search tree slices (Ghetti: Col 10, lines 3-7; filters" and/or "approximate set membership filters") are probabilistic algorithms, data structures, or other mathematical objects that can be used to quickly decide whether a given element is within a given set. Col 10, lines 23-27; Examples of filters include, but are not limited to, Bloom filters, compressed Bloom filters, blocked Bloom filters, counting Bloom filters, spectral Bloom filters, buffered quotient filters, cascade filters, Cuckoo filters, approximate concurrent state machines, rank-index hashing, key-value Bloom filters. Col 15, lines 57-58; the FiG tree 200 comprises a storage schema (e.g., secure index) for filters in the form of a tree of keyed set membership filters, wherein each node 206 and 208 of the FiG tree 200 comprises a unique filter), each slice comprising a plurality of data records stored as an opaque data object in the data object store (Ghetti: Col 18, lines 26-28; the dimensions of the resulting collection are flattened by storing each node as an encrypted row 304 in a HiiT inverted index table 306). Col 18, lines 42-46; each HiiT inverted index table 306 also comprises row columns 318 and link columns 320 as well as columns 322 for encrypted data (e.g., the indexes of the data represented within the HiiT) {Examiner correlates the opaque data object as something not fully specified in such that it is encrypted});

As such, Ghetti teaches an electronic storage device for storing a search tree slices (See Ghetti: Col 10, lines 3-7; filters" and/or "approximate set membership filters") are probabilistic algorithms, data structures, or other mathematical objects that can be used to quickly decide whether a given element is within a given set. Col 10, lines 23-27; Examples of filters include, but are not limited to, Bloom filters, compressed Bloom filters, blocked Bloom filters, counting Bloom filters, spectral Bloom filters, buffered quotient filters, cascade filters, Cuckoo filters, approximate concurrent state machines, rank-index hashing, key-value Bloom filters. Col 15, lines 57-58; the FiG tree 200 comprises a storage schema (e.g., secure index) for filters in the form of a tree of keyed set membership filters, wherein each node 206 and 208 of the FiG tree 200 comprises a unique filter), each slice comprising a plurality of data records stored as an opaque data object in the data object store (Ghetti: See Col 18, lines 26-28; the dimensions of the resulting collection are flattened by storing each node as an encrypted row 304 in a HiiT inverted index table 306). Col 18, lines 42-46; each HiiT inverted index table 306 also comprises row columns 318 and link columns 320 as well as columns 322 for encrypted data (e.g., the indexes of the data represented within the HiiT)) {Examiner correlates the opaque data object as something not fully specified in such that it is encrypted}).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1 , 7, and 14 recites, “opaque data object”. The term “opaque data object” in claim 1 , 7, and 14 are a relative term in which renders the claim indefinite. The term “opaque data object” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, since the “opaque data object” is relative term in which is indefinite, the interpretation of the term, “opaque data object” would vary from person to person. As such, the examiner suggest to the applicant to clarify or amend the claim limitations to correct the issue. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-7, 11, 13-14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent 10,740,474 issued to Ghetti et al. (hereinafter as "Ghetti") in view of U.S Patent Application Publication 2010/0146004 issued to Sim-Tang (hereinafter as "Sim-Tang").

	Regarding claim 1, Ghetti teaches a system for retrieving a given structured data record from a computer providing an unstructured data object store (Ghetti: Col 10, lines 57-58; A HiiT data structure, in various embodiments, comprises a hash table that points to the rows of an inverted index table. Col 10, lines 63-67 and Col 11, line 1; each HiiT hash table comprises “row” columns (also referred to as “buckets” or “values”) and “link” columns (also referred to as “keys”), wherein the row column comprises hash digests that are used as row identifiers and the link column comprises encrypted links that point to the row identifiers in the inverted index table.
Col 11, lines 21-25; an electronic computing device receives data (e.g., through input of the data, selection of the data, creation of data, etc.) for which a filter or HiiT is to be generated so that a subsequent user can securely query the received data),

the system comprising: an electronic storage device for storing a search tree The computer will typically include one or more data storage devices for reading data from and writing data to), slices (Ghetti: Col 10, lines 3-7; filters" and/or "approximate set membership filters") are probabilistic algorithms, data structures, or other mathematical objects that can be used to quickly decide whether a given element is within a given set. Col 10, lines 23-27; Examples of filters include, but are not limited to, Bloom filters, compressed Bloom filters, blocked Bloom filters, counting Bloom filters, spectral Bloom filters, buffered quotient filters, cascade filters, Cuckoo filters, approximate concurrent state machines, rank-index hashing, key-value Bloom filters. Col 15, lines 57-58; the FiG tree 200 comprises a storage schema (e.g., secure index) for filters in the form of a tree of keyed set membership filters, wherein each node 206 and 208 of the FiG tree 200 comprises a unique filter), each slice comprising a plurality of data records stored as an opaque data object in the data object store (Ghetti: Col 18, lines 26-28; the dimensions of the resulting collection are flattened by storing each node as an encrypted row 304 in a HiiT inverted index table 306). Col 18, lines 42-46; each HiiT inverted index table 306 also comprises row columns 318 and link columns 320 as well as columns 322 for encrypted data (e.g., the indexes of the data represented within the HiiT) {Examiner correlates the opaque data object as something not fully specified in such that it is encrypted});

an electronic communication device for communicating, to the computer providing the unstructured data object store, a pointer associated with the leaf node that was reached, and for responsively receiving, from the unstructured data object store of the computer, a slice that comprises the given structured data record (Ghetti: Col 13, lines 55-58; provides the electronic computing device 108 with a file path or other storage location identifier so that the electronic computing device 106 may locate the encrypted data corresponding to the received data. Col 16, lines 9-11; indicate that only the nodes/leaves 208 beneath node 206b may comprise the search term. Thus, the search would continue until leaf208a is determined to be the only leaf 208 that may comprise the search term "CAT.").  

	Ghetti does not explicitly teach an integrated circuit providing: a search key compositor for forming a search key as a composition of one or more values that uniquely index [[the]] a corresponding structured data record, a search processor for traversing the search tree, starting from a root node and continuing until a leaf node is reached, by: for each encountered node, using the filter for that node to determine whether a subtree containing that node cannot include a slice that comprises a data record having the search key, and if that is not the case, then traversing that subtree.

	However, Sim-Tang teaches an integrated circuit providing (Sim-Tang: [0030]; A given data management server 130 is implemented using commodity hardware and software (e.g., an Intel processor-based blade server running Linux operating system, or the like) and having associated disk storage and memory): a search key compositor for forming a search key as a composition of one or more values that uniquely index [[the]] a corresponding structured data record (Sim-Tang: [0100]; By adding more items in a sorted entry, a search request may have more one or many qualifiers, e.g., LOCATE “foo,” LOCATE “foo” as of Jan. 25, 2001, LOCATE “foo” that is a given “design document,” and so forth. Thus, according to a feature of the present invention, if an object's creation and/or termination time is within the sorted entry, an object can be located both across time (history) and space (the object's physical and logical location)),  

 a search processor for traversing the search tree, starting from a root node and continuing until a leaf node is reached, by: for each encountered node, using the filter for that node to determine whether a subtree containing that node cannot include a slice that comprises a data record having the search key, and if that is not the case, then traversing that subtree (Sim-Tang: [0097]; With reference to FIG. 8, and assuming that the keys of the protected data sources have been propagated, assume that a search request (e.g., LOOKUP clsFile NAME=“foo”) arrives at any one of the DMS nodes in a cluster. In response, the Index Manager in the node traverses its index tree, starting from the universe down to the region, cluster, and the sorted structure, to perform the membership test. If the test on the universe key is successful, then the Index Manager performs a membership test on the region membership keys (in joins 883 and 885); whichever test returns TRUE, the Index Manager may traverse further down the tree to perform more membership test on the cluster and, finally, on a given sorted structure within a cluster. A FALSE result from the membership test on any of the membership keys results in the associated branch of the index tree being eliminated for further traversal and search. Only the sorted structure whose membership key agrees with the search criteria during the membership test has to be iterated and searched); 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ghetti (teaches retrieving a structured data record from a computer providing an unstructured data object store for responsively receiving, from the unstructured data object store of the computer, a data object having a plurality of structured data records, of which the structured data record is one) with the teachings of Sim-Tang (teaches searching the search tree, starting from a root node and continuing until a leaf node is reached to determine whether a subtree containing that node cannot include the search key, and if that is not the case, then traversing that subtree). One of ordinary skill in the art would have been motivated to make such a combination of providing searching aspect to take a short amount of time to locate an object throughout the network in a highly efficient manner (See Sim-Tang: [0097]). In addition, the references (Ghetti and Sim-Tang) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ghetti and Sim-Tang are directed to data tree structures in locating a search by traversing according to the search request.

	Regarding claim 4, the modification of Ghetti and Sim-Tang teaches claimed invention substantially as claimed, and Sim-Tang further teaches the search key compositor is configured to form the search key as a composition of one or more database keys that index the structured data record (Sim-Tang: [0108]; The distributed index tree of membership keys can be used to optimize a search process through search elimination (i.e., when a given membership test fails). According to this aspect of the invention, search elimination is useful when a search request involves looking for a property with a specific value).  

	Regarding claim 6, the modification of Ghetti and Sim-Tang teaches claimed invention substantially as claimed, and Ghetti further teaches the computer providing the unstructured data object store comprises a cloud storage service or a cloud storage device (Ghetti: Col 22, lines 24-29; Embodiments of the claimed invention are practiced in distributed computing environments where tasks are performed by local and remote processing devices that are linked (either by hardwired links, wireless links, or by a combination of hardwired or wireless links) through a communication network).  

	Regarding claim 7, Ghetti teaches a method of retrieving a given structured data record from a computer providing an unstructured data object store Ghetti: Col 10, lines 57-58; A HiiT data structure, in various embodiments, comprises a hash table that points to the rows of an inverted index table. Col 10, lines 63-67 and Col 11, line 1; each HiiT hash table comprises “row” columns (also referred to as “buckets” or “values”) and “link” columns (also referred to as “keys”), wherein the row column comprises hash digests that are used as row identifiers and the link column comprises encrypted links that point to the row identifiers in the inverted index table.
Col 11, lines 21-25; an electronic computing device receives data (e.g., through input of the data, selection of the data, creation of data, etc.) for which a filter or HiiT is to be generated so that a subsequent user can securely query the received data),

 traversing a search tree, starting from a root node and continuing until a leaf node is reached (Ghetti: Col 12, lines 13-17; Querying of a FiG tree is generally performed through a depth first search (e.g. pre-order transversal, post-order transversal, reverse post order transversal, etc.) or a breath first search of the individual filter gradients within the FiG tree), by: for each encountered node, using an approximate membership query filter for slices (Ghetti: Col 10, lines 3-7; filters" and/or "approximate set membership filters") are probabilistic algorithms, data structures, or other mathematical objects that can be used to quickly decide whether a given element is within a given set. Col 10, lines 23-27; Examples of filters include, but are not limited to, Bloom filters, compressed Bloom filters, blocked Bloom filters, counting Bloom filters, spectral Bloom filters, buffered quotient filters, cascade filters, Cuckoo filters, approximate concurrent state machines, rank-index hashing, key-value Bloom filters. Col 15, lines 57-58; the FiG tree 200 comprises a storage schema (e.g., secure index) for filters in the form of a tree of keyed set membership filters, wherein each node 206 and 208 of the FiG tree 200 comprises a unique filter), 

each slice comprising a plurality of data records stored as an opaque data object in the data object store (Ghetti: Col 18, lines 26-28; the dimensions of the resulting collection are flattened by storing each node as an encrypted row 304 in a HiiT inverted index table 306). Col 18, lines 42-46; each HiiT inverted index table 306 also comprises row columns 318 and link columns 320 as well as columns 322 for encrypted data (e.g., the indexes of the data represented within the HiiT) {Examiner correlates the opaque data object as something not fully specified in such that it is encrypted}), 

responsively electronically receiving, from the unstructured data object store of the computer, a slice that comprises the given structured data record (Ghetti: Col 9, lines 65-67;  inverted index table ("HiiT") data structure, may be used to represent the data so that a subsequent user, with access to only the filter or HiiT. Col 10, lines 57-58; A HiiT data structure, in various embodiments, comprises a hash table that points to the rows of an inverted index table. Col 13, lines 55-58; provides the electronic computing device 108 with a file path or other storage location identifier so that the electronic computing device 106 may locate the encrypted data corresponding to the received data

electronically communicating, to the computer providing the unstructured data object store, a pointer associated with the leaf node that was reached (Ghetti: Col 13, lines 55-58; provides the electronic computing device 108 with a file path or other storage location identifier so that the electronic computing device 106 may locate the encrypted data corresponding to the received data. Col 16, lines 9-11; indicate that only the nodes/leaves 208 beneath node 206b may comprise the search term. Thus, the search would continue until leaf208a is determined to be the only leaf 208 that may comprise the search term "CAT."); 

	Ghetti does not explicitly teach the method comprising: forming a search key as a composition of one or more values that index the structured data record, whereby the search key is uniquely associated with the structured data record; to determine whether a subtree containing that node cannot include a slice that comprises a data record having the search key, and if that is not the case, then traversing that subtree;

	However, Sim-Tang teaches the method comprising: forming a search key as a composition of one or more values that index the structured data record, whereby the search key is uniquely associated with the structured data record (Sim-Tang: [0100]; By adding more items in a sorted entry, a search request may have more one or many qualifiers, e.g., LOCATE “foo,” LOCATE “foo” as of Jan. 25, 2001, LOCATE “foo” that is a given “design document,” and so forth. Thus, according to a feature of the present invention, if an object's creation and/or termination time is within the sorted entry, an object can be located both across time (history) and space (the object's physical and logical location)); 

to determine whether a subtree containing that node cannot include a slice that comprises a data record having the search key, and if that is not the case, then traversing that subtree (Sim-Tang: [0097]; With reference to FIG. 8, and assuming that the keys of the protected data sources have been propagated, assume that a search request (e.g., LOOKUP clsFile NAME=“foo”) arrives at any one of the DMS nodes in a cluster. In response, the Index Manager in the node traverses its index tree, starting from the universe down to the region, cluster, and the sorted structure, to perform the membership test. If the test on the universe key is successful, then the Index Manager performs a membership test on the region membership keys (in joins 883 and 885); whichever test returns TRUE, the Index Manager may traverse further down the tree to perform more membership test on the cluster and, finally, on a given sorted structure within a cluster. A FALSE result from the membership test on any of the membership keys results in the associated branch of the index tree being eliminated for further traversal and search. Only the sorted structure whose membership key agrees with the search criteria during the membership test has to be iterated and searched);

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ghetti (teaches retrieving a structured data record from a computer providing an unstructured data object store for responsively receiving, from the unstructured data object store of the computer, a data object having a plurality of structured data records, of which the structured data record is one) with the teachings of Sim-Tang (teaches searching the search tree, starting from a root node and continuing until a leaf node is reached to determine whether a subtree containing that node cannot include the search key, and if that is not the case, then traversing that subtree). One of ordinary skill in the art would have been motivated to make such a combination of providing searching aspect to take a short amount of time to locate an object throughout the network in a highly efficient manner (See Sim-Tang: [0097]). In addition, the references (Ghetti and Sim-Tang) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ghetti and Sim-Tang are directed to data tree structures in locating a search by traversing according to the search request.

	Regarding claim 11, the modification of Ghetti and Sim-Tang teaches claimed invention substantially as claimed, and Sim-Tang further teaches
forming the search key comprises forming the search key as a composition of one or more database keys that index the structured data record (Sim-Tang: [0108]; The distributed index tree of membership keys can be used to optimize a search process through search elimination (i.e., when a given membership test fails). According to this aspect of the invention, search elimination is useful when a search request involves looking for a property with a specific value).  

	Regarding claim 13, the modification of Ghetti and Sim-Tang teaches claimed invention substantially as claimed, and Sim-Tang further teaches
the computer providing the unstructured data object store comprises a cloud storage service or cloud storage device (Sim-Tang: [0032]; FIG. 3 illustrates the data management system (DMS) as a network (in effect, a wide area network “cloud”) of peer-to-peer DMS service nodes. As discussed above with respect to FIG. 2, the DMS cloud 300 typically comprises one or more DMS regions, with each region comprising one or more DMS “clusters.”).  

	Regarding claim 14, Ghetti teaches a non-transitory, computer-readable storage medium (Ghetti: Col 21, lines 49-53; When information is transferred or provided over a network or another communication connection ( either hardwired, wireless, or a combination of hardwired or wireless) to a computer, the computer properly views the connection as a computer-readable medium), in which is qiven structured data record from a computer providing an unstructured data object store (Ghetti: Col 10, lines 57-58; A HiiT data structure, in various embodiments, comprises a hash table that points to the rows of an inverted index table. Col 10, lines 63-67 and Col 11, line 1; each HiiT hash table comprises “row” columns (also referred to as “buckets” or “values”) and “link” columns (also referred to as “keys”), wherein the row column comprises hash digests that are used as row identifiers and the link column comprises encrypted links that point to the row identifiers in the inverted index table. Col 11, lines 21-25; an electronic computing device receives data (e.g., through input of the data, selection of the data, creation of data, etc.) for which a filter or HiiT is to be generated so that a subsequent user can securely query the received data),

traversing a search tree, 
for each encountered node, using an approximate membership query filter for slices (Ghetti: Col 10, lines 3-7; filters" and/or "approximate set membership filters") are probabilistic algorithms, data structures, or other mathematical objects that can be used to quickly decide whether a given element is within a given set. Col 10, lines 23-27; Examples of filters include, but are not limited to, Bloom filters, compressed Bloom filters, blocked Bloom filters, counting Bloom filters, spectral Bloom filters, buffered quotient filters, cascade filters, Cuckoo filters, approximate concurrent state machines, rank-index hashing, key-value Bloom filters.  Col 12, lines 13-17; Querying of a FiG tree is generally performed through a depth first search (e.g., pre-order transversal, post-order transversal, reverse postorder transversal, etc.) or a breath first search of the individual filter gradients within the FiG tree. Col 15, lines 57-58; the FiG tree 200 comprises a storage schema (e.g., secure index) for filters in the form of a tree of keyed set membership filters, wherein each node 206 and 208 of the FiG tree 200 comprises a unique filter),

each slice comprising a plurality of data records stored as an opaque data object in the data object store (Ghetti: Col 18, lines 26-28; the dimensions of the resulting collection are flattened by storing each node as an encrypted row 304 in a HiiT inverted index table 306). Col 18, lines 42-46; each HiiT inverted index table 306 also comprises row columns 318 and link columns 320 as well as columns 322 for encrypted data (e.g., the indexes of the data represented within the HiiT) {Examiner correlates the opaque data object as something not fully specified in such that it is encrypted}), 

responsively electronically receiving, from the unstructured data object store of  the computer, a slice that comprises the given structured data record (Ghetti: Col 10, lines 57-58; A HiiT data structure, in various embodiments, comprises a hash table that points to the rows of an inverted index table. Col 10, lines 63-67 and Col 11, line 1; each HiiT hash table comprises “row” columns (also referred to as “buckets” or “values”) and “link” columns (also referred to as “keys”), wherein the row column comprises hash digests that are used as row identifiers and the link column comprises encrypted links that point to the row identifiers in the inverted index table. Col 11, lines 21-25; an electronic computing device receives data (e.g., through input of the data, selection of the data, creation of data, etc.) for which a filter or HiiT is to be generated so that a subsequent user can securely query the received data

electronically communicating, to the computer providing the unstructured data object store, a pointer associated with the leaf node that was reached (Ghetti: Col 13, lines 55-58; provides the electronic computing device 108 with a file path or other storage location identifier so that the electronic computing device 106 may locate the encrypted data corresponding to the received data. Col 16, lines 9-11; indicate that only the nodes/leaves 208 beneath node 206b may comprise the search term. Thus, the search would continue until leaf208a is determined to be the only leaf 208 that may comprise the search term "CAT."); 

	However, Ghetti does not explicitly teach the method comprising: forming a search key as a composition of one or more values that index the structured data record, whereby the search key is uniquely associated with the structured data record, traversing a search tree, 
to determine whether a subtree containing that node cannot include a slice that comprises a data record having the search key, and if that is not the case, then traversing that subtree; 

	Sim-Tang teaches the method comprising: forming a search key as a composition of one or more values that index the structured data record, whereby the search key is uniquely associated with the structured data record (Sim-Tang: [0100]; By adding more items in a sorted entry, a search request may have more one or many qualifiers, e.g., LOCATE “foo,” LOCATE “foo” as of Jan. 25, 2001, LOCATE “foo” that is a given “design document,” and so forth. Thus, according to a feature of the present invention, if an object's creation and/or termination time is within the sorted entry, an object can be located both across time (history) and space (the object's physical and logical location)), 

traversing a search tree, 
to determine whether a subtree containing that node cannot include a slice that comprises a data record having the search key, and if that is not the case, then traversing that subtree (Sim-Tang: [0097]; With reference to FIG. 8, and assuming that the keys of the protected data sources have been propagated, assume that a search request (e.g., LOOKUP clsFile NAME=“foo”) arrives at any one of the DMS nodes in a cluster. In response, the Index Manager in the node traverses its index tree, starting from the universe down to the region, cluster, and the sorted structure, to perform the membership test. If the test on the universe key is successful, then the Index Manager performs a membership test on the region membership keys (in joins 883 and 885); whichever test returns TRUE, the Index Manager may traverse further down the tree to perform more membership test on the cluster and, finally, on a given sorted structure within a cluster. A FALSE result from the membership test on any of the membership keys results in the associated branch of the index tree being eliminated for further traversal and search. Only the sorted structure whose membership key agrees with the search criteria during the membership test has to be iterated and searched); 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ghetti (teaches retrieving a structured data record from a computer providing an unstructured data object store for responsively receiving, from the unstructured data object store of the computer, a data object having a plurality of structured data records, of which the structured data record is one) with the teachings of Sim-Tang (teaches searching the search tree, starting from a root node and continuing until a leaf node is reached to determine whether a subtree containing that node cannot include the search key, and if that is not the case, then traversing that subtree). One of ordinary skill in the art would have been motivated to make such a combination of providing searching aspect to take a short amount of time to locate an object throughout the network in a highly efficient manner (See Sim-Tang: [0097]). In addition, the references (Ghetti and Sim-Tang) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ghetti and Sim-Tang are directed to data tree structures in locating a search by traversing according to the search request.

	Regarding claim 18, the modification of Ghetti and Sim-Tang teaches claimed invention substantially as claimed, and Sim-Tang further teaches
forming the search key comprises forming the search key as a composition of one or more database keys that index the structured data record (Sim-Tang: [0108]; The distributed index tree of membership keys can be used to optimize a search process through search elimination (i.e., when a given membership test fails). According to this aspect of the invention, search elimination is useful when a search request involves looking for a property with a specific value).  

	Regarding claim 20, the modification of Ghetti and Sim-Tang teaches claimed invention substantially as claimed, and Sim-Tang further teaches
the computer providing the unstructured data object store comprises a cloud storage service or cloud storage device (Sim-Tang: [0032]; FIG. 3 illustrates the data management system (DMS) as a network (in effect, a wide area network “cloud”) of peer-to-peer DMS service nodes. As discussed above with respect to FIG. 2, the DMS cloud 300 typically comprises one or more DMS regions, with each region comprising one or more DMS “clusters.”).

Claims 2, 5, 8, 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent 10,740,474 issued to Ghetti et al. (hereinafter as "Ghetti") in view of U.S Patent Application Publication 2010/0146004 issued to Sim-Tang (hereinafter as "Sim-Tang") in further view of U.S Patent 8,180,763 issued to Freedman et al. (hereinafter as "Freedman").

Regarding claim 2, the modification of Ghetti and Sim-Tang teaches claimed invention substantially as claimed, however the modification of Ghetti and Sim-Tang does not explicitly teach the storage device stores a binary search tree.
	Freedman teaches the storage device stores a binary search tree (Freedman: Col 9, lines 47-51; A search within the leaf node 308 is performed, using a sequential search, binary search, or other type of search, to determine the matching key 318. If it is found, the corresponding slot 320 is used to locate the corresponding record 316. The data of record 316 may then be retrieved).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ghetti (teaches retrieving a structured data record from a computer providing an unstructured data object store for responsively receiving, from the unstructured data object store of the computer, a data object having a plurality of structured data records, of which the structured data record is one) with the teachings of Sim-Tang (teaches searching the search tree, starting from a root node and continuing until a leaf node is reached to determine whether a subtree containing that node cannot include the search key, and if that is not the case, then traversing that subtree) to further include Freedman (teaches the storage device stores a binary search tree). One of ordinary skill in the art would have been motivated to make such a combination of providing searching aspect utilizing a binary tree to preserve normalization technique to reduce memory usage and improve the usage of the cache (See Freedman: Col 23, lines 10-15). In addition, the references (Ghetti, Sim-Tang, and Freedman) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ghetti, Sim-Tang and Freedman are directed to data tree structures in locating a search by traversing according to the search request.

	Regarding claim 5, the modification of Ghetti and Sim-Tang teaches claimed invention substantially as claimed, however the modification of Ghetti and Sim-Tang does not explicitly teach the search key compositor is configured to form the search key to include a sequence number of the data record within the plurality of data records in the data object to be received.

	Freedman teaches the search key compositor is configured to form the search key to include a sequence number of the data record within the plurality of data records in the data object to be received (Freedman: Col 8, lines 41-46; In one embodiment, each leaf node header 312 includes a log sequence number (LSN) 314. Each time a leaf node is modified, the corresponding LSN value may be modified. In one embodiment, a new LSN is determined for a leaf node by incrementing a global sequence number, to avoid duplicate LSNs). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ghetti (teaches retrieving a structured data record from a computer providing an unstructured data object store for responsively receiving, from the unstructured data object store of the computer, a data object having a plurality of structured data records, of which the structured data record is one) with the teachings of Sim-Tang (teaches searching the search tree, starting from a root node and continuing until a leaf node is reached to determine whether a subtree containing that node cannot include the search key, and if that is not the case, then traversing that subtree) to further include Freedman (teaches the storage device stores a binary search tree). One of ordinary skill in the art would have been motivated to make such a combination of providing searching aspect utilizing a binary tree to preserve normalization technique to reduce memory usage and improve the usage of the cache (See Freedman: Col 23, lines 10-15). In addition, the references (Ghetti, Sim-Tang, and Freedman) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ghetti, Sim-Tang and Freedman are directed to data tree structures in locating a search by traversing according to the search request.

	Regarding claim 8, the modification of Ghetti and Sim-Tang teaches claimed invention substantially as claimed, however the modification of Ghetti and Sim-Tang does not explicitly teach the search tree includes a binary search tree.

	Freedman teaches the search tree includes a binary search tree (Freedman: Col 9, lines 47-51; A search within the leaf node 308 is performed, using a sequential search, binary search, or other type of search, to determine the matching key 318. If it is found, the corresponding slot 320 is used to locate the corresponding record 316. The data of record 316 may then be retrieved).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ghetti (teaches retrieving a structured data record from a computer providing an unstructured data object store for responsively receiving, from the unstructured data object store of the computer, a data object having a plurality of structured data records, of which the structured data record is one) with the teachings of Sim-Tang (teaches searching the search tree, starting from a root node and continuing until a leaf node is reached to determine whether a subtree containing that node cannot include the search key, and if that is not the case, then traversing that subtree) to further include Freedman (teaches the storage device stores a binary search tree). One of ordinary skill in the art would have been motivated to make such a combination of providing searching aspect utilizing a binary tree to preserve normalization technique to reduce memory usage and improve the usage of the cache (See Freedman: Col 23, lines 10-15). In addition, the references (Ghetti, Sim-Tang, and Freedman) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ghetti, Sim-Tang and Freedman are directed to data tree structures in locating a search by traversing according to the search request.

	Regarding claim 12, the modification of Ghetti and Sim-Tang teaches claimed invention substantially as claimed, however the modification of Ghetti and Sim-Tang does not explicitly teach forming the search key comprises forming the search key including a sequence number of the data record within the plurality of data records in the data object to be received.

Freedman teaches forming the search key comprises forming the search key including a sequence number of the data record within the plurality of data records in the data object to be received (Freedman: Col 8, lines 41-46; In one embodiment, each leaf node header 312 includes a log sequence number (LSN) 314. Each time a leaf node is modified, the corresponding LSN value may be modified. In one embodiment, a new LSN is determined for a leaf node by incrementing a global sequence number, to avoid duplicate LSNs).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ghetti (teaches retrieving a structured data record from a computer providing an unstructured data object store for responsively receiving, from the unstructured data object store of the computer, a data object having a plurality of structured data records, of which the structured data record is one) with the teachings of Sim-Tang (teaches searching the search tree, starting from a root node and continuing until a leaf node is reached to determine whether a subtree containing that node cannot include the search key, and if that is not the case, then traversing that subtree) to further include Freedman (teaches the storage device stores a binary search tree). One of ordinary skill in the art would have been motivated to make such a combination of providing searching aspect utilizing a binary tree to preserve normalization technique to reduce memory usage and improve the usage of the cache (See Freedman: Col 23, lines 10-15). In addition, the references (Ghetti, Sim-Tang, and Freedman) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ghetti, Sim-Tang and Freedman are directed to data tree structures in locating a search by traversing according to the search request.
	Regarding claim 15, the modification of Ghetti and Sim-Tang teaches claimed invention substantially as claimed, however the modification of Ghetti and Sim-Tang does not explicitly teach the search tree includes a binary search tree.
	Freedman teaches the search tree includes a binary search tree (Freedman: Col 9, lines 47-51; A search within the leaf node 308 is performed, using a sequential search, binary search, or other type of search, to determine the matching key 318. If it is found, the corresponding slot 320 is used to locate the corresponding record 316. The data of record 316 may then be retrieved).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ghetti (teaches retrieving a structured data record from a computer providing an unstructured data object store for responsively receiving, from the unstructured data object store of the computer, a data object having a plurality of structured data records, of which the structured data record is one) with the teachings of Sim-Tang (teaches searching the search tree, starting from a root node and continuing until a leaf node is reached to determine whether a subtree containing that node cannot include the search key, and if that is not the case, then traversing that subtree) to further include Freedman (teaches the storage device stores a binary search tree). One of ordinary skill in the art would have been motivated to make such a combination of providing searching aspect utilizing a binary tree to preserve normalization technique to reduce memory usage and improve the usage of the cache (See Freedman: Col 23, lines 10-15). In addition, the references (Ghetti, Sim-Tang, and Freedman) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ghetti, Sim-Tang and Freedman are directed to data tree structures in locating a search by traversing according to the search request.
Regarding claim 19, the modification of Ghetti and Sim-Tang teaches claimed invention substantially as claimed, however the modification of Ghetti and Sim-Tang does not explicitly teach forming the search key comprises forming the search key including a sequence number of the data record within the plurality of data records in the data object to be received.
Freedman teaches forming the search key comprises forming the search key including a sequence number of the data record within the plurality of data records in the data object to be received (Freedman: Col 8, lines 41-46; In one embodiment, each leaf node header 312 includes a log sequence number (LSN) 314. Each time a leaf node is modified, the corresponding LSN value may be modified. In one embodiment, a new LSN is determined for a leaf node by incrementing a global sequence number, to avoid duplicate LSNs).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ghetti (teaches retrieving a structured data record from a computer providing an unstructured data object store for responsively receiving, from the unstructured data object store of the computer, a data object having a plurality of structured data records, of which the structured data record is one) with the teachings of Sim-Tang (teaches searching the search tree, starting from a root node and continuing until a leaf node is reached to determine whether a subtree containing that node cannot include the search key, and if that is not the case, then traversing that subtree) to further include Freedman (teaches the storage device stores a binary search tree). One of ordinary skill in the art would have been motivated to make such a combination of providing searching aspect utilizing a binary tree to preserve normalization technique to reduce memory usage and improve the usage of the cache (See Freedman: Col 23, lines 10-15). In addition, the references (Ghetti, Sim-Tang, and Freedman) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ghetti, Sim-Tang and Freedman are directed to data tree structures in locating a search by traversing according to the search request.
Claims 3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent 10,740,474 issued to Ghetti et al. (hereinafter as "Ghetti") in view of U.S Patent Application Publication 2010/0146004 issued to Sim-Tang (hereinafter as "Sim-Tang") in further view of U.S Patent Application Publication 2018/0121482 issued to Heen et al. (hereinafter as "Heen").

Regarding claim 3, the modification of Ghetti and Sim-Tang teaches claimed invention substantially as claimed, however the modification of Ghetti and Sim-Tang does not explicitly teach each node in the search tree stored in the storage device provides an approximate membership query filter comprising a Bloom filter, or a quotient filter, or a cuckoo filter, according to a characteristic false positive probability between 1 % and 30%.

	Heen teaches each node in the search tree stored in the storage device provides an approximate membership query filter comprising a Bloom filter, or a quotient filter, or a cuckoo filter, according to a characteristic false positive probability between 1 % and 30% (Heen: [0025]-[0026]; The incidence of false positives (“probably not in the set” when not in the set) may be adjusted by the graph server 120 by adjusting the size of the AMQ filter 140, where a larger AMQ filter 140 (using more bits for a given number of nodes whose membership is tracked)...the AMQ filters 140 are Bloom filters, cuckoo filters, quotient filters, or another probabilistic filter, which provides the graph server 120 a structure to test whether node is a candidate member of a set...the size selected for the AMQ filter 140 is chosen based on a number of entities (nodes) in the corresponding view and a desired false positive rate). 

Heen discloses an approximate membership query filter comprising a Bloom filter, or a quotient filter, or a cuckoo filter, according to a characteristics false positive probability for choosing a desire false positive rate (See Heen: [0025]-[0026], “...the AMQ filters 140 are Bloom filters, cuckoo filters, quotient filters, or another probabilistic filter, which provides the graph server 120 a structure to test whether node is a candidate member of a set...the size selected for the AMQ filter 140 is chosen based on a number of entities (nodes) in the corresponding view and a desired false positive rate”) except for “according to a characteristics false positive probability between 1% and 30%”. One of ordinary skill in the art would have been motivated to make such modification would have been obvious skill in the art to utilize a storage device that provides an approximate membership query filter that provides a characteristics false positive probability between 1% and 30% is a matter of design choice in providing false positive probability between 1% and 30%, since such a modification would have involved a mere change in the size of the false positive probability for the bloom filter. A change in size is generally recognized as being with level of ordinary skill in the art. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.). See MPEP 2144.04 (VI) (A). In addition, the references (Ghetti, Sim-Tang, Heen) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ghetti, Sim-Tang, Heen are directed to data tree structures in locating a search by traversing according to the search request).  

	Regarding claim 9, the modification of Ghetti and Sim-Tang teaches claimed invention substantially as claimed, however the modification of Ghetti and Sim-Tang does not explicitly teach using the approximate membership query filter for each encountered node comprises using a Bloom filter, or a quotient filter, or a cuckoo filter, according to a characteristic false positive probability.

	Heen teaches using the approximate membership query filter for each encountered node comprises using a Bloom filter, or a quotient filter, or a cuckoo filter, according to a characteristic false positive probability (Heen: [0025]-[0026]; The incidence of false positives (“probably not in the set” when not in the set) may be adjusted by the graph server 120 by adjusting the size of the AMQ filter 140, where a larger AMQ filter 140 (using more bits for a given number of nodes whose membership is tracked) results in a lower incidence of false positive results. One of ordinary skill in the art will be able to select an appropriate size to use for the AMQ filters 140 to balance storage space needs for the AMQ filters 140...the AMQ filters 140 are Bloom filters, cuckoo filters, quotient filters, or another probabilistic filter, which provides the graph server 120 a structure to test whether node is a candidate member of a set).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ghetti (teaches retrieving a structured data record from a computer providing an unstructured data object store for responsively receiving, from the unstructured data object store of the computer, a data object having a plurality of structured data records, of which the structured data record is one) with the teachings of Sim-Tang (teaches searching the search tree, starting from a root node and continuing until a leaf node is reached to determine whether a subtree containing that node cannot include the search key, and if that is not the case, then traversing that subtree) to further include Heen (teaches the approximate membership query filter for each encountered node comprises using a Bloom filter, or a quotient filter, or a cuckoo filter, according to a characteristic false positive probability). One of ordinary skill in the art would have been motivated to make such a combination of providing searching aspect utilizing a binary tree and improving the computation efficiency of monitoring change (See Heen: [0059]). In addition, the references (Ghetti, Sim-Tang, and Heen) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ghetti, Sim-Tang and Heen are directed to data tree structures in locating a search by traversing according to the search request.
Regarding claim 10, the modification of Heen and Sim-Tang teaches claimed invention substantially as claimed, and Heen discloses approximate membership query filter for each encountered node comprises using a Bloom filter, or a quotient filter, or a cuckoo filter, according to a characteristic false positive probability (See Heen: [0025]-[0026], “...the AMQ filters 140 are Bloom filters, cuckoo filters, quotient filters, or another probabilistic filter, which provides the graph server 120 a structure to test whether node is a candidate member of a set...the size selected for the AMQ filter 140 is chosen based on a number of entities (nodes) in the corresponding view and a desired false positive rate”) except for “the characteristic false positive probability is between 1% and 30%”. One of ordinary skill in the art would have been motivated to make such modification would have been obvious skill in the art to utilize a storage device that provides an approximate membership query filter that provides a characteristics false positive probability between 1% and 30% is a matter of design choice in providing false positive probability between 1% and 30%, since such a modification would have involved a mere change in the size of the false positive probability for the bloom filter. A change in size is generally recognized as being with level of ordinary skill in the art. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.). See MPEP 2144.04 (VI) (A). In addition, the references (Heen and Sim-Tang) teach features that are directed to analogous art and they are directed to the same field of endeavor as Heen and Sim-Tang are directed to data tree structures in locating a search by traversing according to the search request.

Regarding claim 16, the modification of Ghetti and Sim-Tang teaches claimed invention substantially as claimed, however the modification of Ghetti and Sim-Tang does not explicitly teach using the approximate membership query filter for each encountered node comprises using a Bloom filter, or a quotient filter, or a cuckoo filter, according to a characteristic false positive probability.

	Heen teaches using the approximate membership query filter for each encountered node comprises using a Bloom filter, or a quotient filter, or a cuckoo filter, according to a characteristic false positive probability (Heen: [0025]; The incidence of false positives (“probably not in the set” when not in the set) may be adjusted by the graph server 120 by adjusting the size of the AMQ filter 140, where a larger AMQ filter 140 (using more bits for a given number of nodes whose membership is tracked) results in a lower incidence of false positive results. One of ordinary skill in the art will be able to select an appropriate size to use for the AMQ filters 140 to balance storage space needs for the AMQ filters 140 and the computational resources expended on rerunning unnecessary queries due to false positives...the size selected for the AMQ filter 140 is chosen based on a number of entities (nodes) in the corresponding view and a desired false positive rate).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Ghetti (teaches retrieving a structured data record from a computer providing an unstructured data object store for responsively receiving, from the unstructured data object store of the computer, a data object having a plurality of structured data records, of which the structured data record is one) with the teachings of Sim-Tang (teaches searching the search tree, starting from a root node and continuing until a leaf node is reached to determine whether a subtree containing that node cannot include the search key, and if that is not the case, then traversing that subtree) to further include Heen (teaches the approximate membership query filter for each encountered node comprises using a Bloom filter, or a quotient filter, or a cuckoo filter, according to a characteristic false positive probability). One of ordinary skill in the art would have been motivated to make such a combination of providing searching aspect utilizing a binary tree and improving the computation efficiency of monitoring change (See Heen: [0059]). In addition, the references (Ghetti, Sim-Tang, and Heen) teach features that are directed to analogous art and they are directed to the same field of endeavor as Ghetti, Sim-Tang and Heen are directed to data tree structures in locating a search by traversing according to the search request.
Regarding claim 17, the modification of Ghetti, Sim-Tang, and Heen teaches claimed invention substantially as claimed, and Heen further teaches approximate membership query filter for each encountered node comprises using a Bloom filter, or a quotient filter, or a cuckoo filter, according to a characteristic false positive probability (See Heen: [0025]-[0026], “...the AMQ filters 140 are Bloom filters, cuckoo filters, quotient filters, or another probabilistic filter, which provides the graph server 120 a structure to test whether node is a candidate member of a set...the size selected for the AMQ filter 140 is chosen based on a number of entities (nodes) in the corresponding view and a desired false positive rate”) except for “the characteristic false positive probability is between 1% and 30%”. One of ordinary skill in the art would have been motivated to make such modification would have been obvious skill in the art to utilize a storage device that provides an approximate membership query filter that provides a characteristics false positive probability between 1% and 30% is a matter of design choice in providing false positive probability between 1% and 30%, since such a modification would have involved a mere change in the size of the false positive probability for the bloom filter. A change in size is generally recognized as being with level of ordinary skill in the art. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.). See MPEP 2144.04 (VI) (A). In addition, the references (Heen and Sim-Tang) teach features that are directed to analogous art and they are directed to the same field of endeavor as Heen and Sim-Tang are directed to data tree structures in locating a search by traversing according to the search request.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent 10,235,335 issued to Speers et al. (hereinafter as “Speers”) teaches querying encrypted data in cryptographically-secure manner by utilizes filter to retrieve data and decrypt accordingly. 
U.S Patent 10,452,678 issued to Kumar et al. (hereinafter as “Kumar”) teaches a multipath explorer in which allows the user to navigate and select filter to specific dataset to determine if the data set is apart of the filter requirement.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11/18/2022
/ANDREW N HO/Examiner
Art Unit 2162  



/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162